BRICKELL, C. J.
Tbe rulings of tbe court on tbe demurrers to the pleas, and in tbe rejection of evidence, present tbe same questions — tbe operation and effect of the release given Harper by tbe appellee, and of tbe subsequent payment by Armstrong of the balance of tbe decree of tbe Court of Chancery for rents and profits during bis occupancy of tbe premises, before tbe assignment of dower to tbe appellee. When tbe ease was before this court at a former term, it Was decided tbe release to Harper did not operate as a bar to tbe action. Its effect was partial satisfaction only of tbe damages claimed; and tbe only right tbe appellant could assert, was an application of tbe sum paid by Harper, in extinguishment of tbe damages incurred by tbe detention of tbe premises from tbe appellee. This effect was accorded to it by tbe appellee, by striking from her complaint all claim for rents and profits, converting tbe action into a demand of damages for tbe tortious entry upon tbe premises and hqr expulsion, in which Harper is not shown to have participated.
Tbe subsequent payment by Armstrong was in compromise or settlement of bis liability on tbe decree of tbe Court of Chancery for rents and profits, which were not an element of tbe damages claimed by tbe appellee in her amended complaint; and she bad reserved her right to proceed against tbe appellant for damages for tbe wrongful entry upon and her expulsion from the premises. Tbe payment was received in part satisfaction only, not in entire satisfaction. Tbe intention of tbe parties would be defeated if it was allowed to operate as entire satisfaction, and it has long been tbe rule of courts to keep releases of causes of action) and satisfaction of them, within tbe terms of tbe agreement of parties, giving them no other effect than that which they intended. — Burke v. Noble, 48 Penn. 168. There is no error in tbe rulings of tbe Circuit Court, and tbe judgment is affirmed.
Stone, J., not sitting.